Hon. Newell Cambron
County Auditor
Hopkins County
Sulphur Springs, Texas

Dear Mr. Csmbron:

                                   Opinion No. O-6680
                                   Re: Liability for city and school
                                        taxes of bus and freight lines
                                        operating through the city of
                                        Sulphur Springs.

          In your letter of Aug. 30, 1945,you request the op:i:"j.on
                                                                   of
this Department upon the following questions contained in your letter,
from which we quote:

         "Kin3J.ygive me an opinion on the following questif,rie.
    Does the city of Sulphur Springs and Sulphur Springs tide-
    pendent School District have the right to collect city and
    school taxes from bus and freight lines? Also are they dz
    any intangible values from bus and freight lines operating
    through the city?"

          We think your first question is answered in our opin.id:l
                                                                  Xo.
o-5632,a copy of which is herewith enclosed. The rule announced i.n
this opinion is equally applicable to city and independent school dis-
tricts taxes.

          As we construe your second question: "Also are they (city
of Sulphur Springs and Sulphur Springs Independent School District) d&z
any intangible values from bus and freight lines operating through the
city?", you want to know whether or not Article 7105 of Vernon's Civil
Statutes of Texas, as amended by Article 18 of H. B. 8, Acts of the I1'T-th
Legislature, R. C. S. which provides:

         "Each motor bus company, as defined in Chapter 2'iO,
    Acts, Regular Session of the 40th Legislature, as amended
    by the Acts of 1929, 1st Called Session of the &lst Leg-
    islature, Chapter 78, and each common carrier motor car-
    rier operating under certificates of convenience and nec-
    essity issued by the Railroad Commission of Texas, doing
    business wholly or In part within this State, whether in-
    corporated under the laws of this State, or of any other
Hon. Newell Cambron, page 2 (o-6680)



     State, territory, or foreign country, and every other in-
     dividual, company, corporation, or association doing busi-
     ness of the same character in this State, in addition to
     the ad valorem taxes on tangible properties which are or
     may be imposed upon them respectively, by law, shall be an
     annual tax to the State, beginning with the 1st day of
     January of each year, on their intangible assets and prop-
     erty, and local taxes thereon to the counties in which its
     business is carried on; . . *It

has any application to cities and school districts. We are of the opin-
ion that.by the empress terms of this statute it is limited to State
and county taxes, and no rights or privileges are conferred upon cities
and independent school districts in the assessment and collection of
taxes upon intangible assets from bus and freight lines traversing the
territory of such cities and independent school districts. You will
observe that the statute provides "shall pay an annual tax to the State,
beginning with the 1st day of January of each year, on their intangible
assets and property, and local taxes thereon to the counties in which
the business is carried on." This we think clearly demonstrates that
only State and county taxes are within the purview of the Act.

          We know of no other statute which confers upon cities and in-
dependent school districts the right to levy, assess and collect taxes
upon the intangible assets of freight and bus companies operating In
this State.

           We trust that the foregoing is a sufficient answer to your
requeat.

                                                 Yours very truly

APPROVED SEP 10 1945                        ATTORNEY GENERALOFTFXAS

/s/ Carlo8 C. Ashley

FIRST ASSISTART                             By   /s/ L. P. Lollar
ATTORNEiYGENERAL                                     L. P. Lollar
                                                        Assistant

LPL:AMM:IM

                                     APPROVED
                                     OPINION
                                    COMUl!TEE
                                    BY /s/ ALU
                                      CHAlRMAN